DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been cancelled.

Status of Claims
2.    This Office Action is in response to the application filed on 12/23/2021. Claims 21 through 40 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant's arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
	Applicant argued that in order to further prosecution, Applicant submits herewith this correspondence terminal disclaimer(s), in compliance with 37 C.F.R. § 1.321(c), directed to the ‘259 patent, to obviate these double patenting rejections.

	Applicant submits that Beachem fails to teach or suggest any selecting of fixed base stations(s) based on such detected movement of the one or more mobile communication devices, particularly where the fixed base station (s) are selected for assignment to (or association with ) the virtual base station.
Examiner respectfully disagrees. Beachem teaches in Fig. 4 movement of Mobile Client Device 201 is detected as the Mobile Client Device 201 is connected to the Virtual Access Point 420 wherein the Access Point A 402 and Access Point B 404 are selected for the Virtual Access Point 420 (see Fig. 4 below).


    PNG
    media_image1.png
    696
    1061
    media_image1.png
    Greyscale
	Applicant has amended claim 21 as following:
creating a virtual base station in the communication system, wherein the creating comprises configuring so that communicating of signals appears as originating from same base station regardless of an actual fixed base station handling the communicating of signals of the virtual base station.
	The scope of claim has been changed from configuring communications of the virtual base stations to configuring the configuring the virtual base stations.
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 has broaden the scope of claim 1 by eliminating underlined portions from the limitations creating a virtual base station in the communication system based on one or more creation conditions or criteria; managing operation of the virtual base station, wherein the managing comprises: assigning a first fixed base station in the communication system to operate as the virtual base station; concurrently communicating data of the virtual base station to the first fixed base station and to one or more other fixed base stations in the communication system; switching assignment of the virtual base station to a second fixed base station from the one or more other fixed base stations, based on a determination that a switch of assignment of the virtual base station is required; and deleting the virtual base station based on one or more deletion conditions or criteria. 
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 has broaden the scope of claim 1 by eliminating underlined portions from the limitations creating a virtual base station in the communication system based on one or more creation conditions or criteria; managing operation of the virtual base station, wherein the managing comprises: assigning a first fixed base station in the communication system to operate as the virtual base station; concurrently communicating data of the virtual base station to the first fixed base station and to one or more other fixed base stations in the communication system; switching assignment of the virtual base station to a second fixed base station from the one or more other fixed base stations, based on a determination that a switch of assignment of the virtual base station is required; and deleting the virtual base station based on one or more deletion conditions or criteria.

Claims 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claims 27 and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claims 28 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claims 29 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claims 30 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. [US 10,687,259 B2-hearafter Wenger]. Although the claims at issue are not identical, however, their scopes are the same.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21- 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites the limitation “creating a virtual base station in the communication system, wherein the creating comprises configuring the virtual base stations so that communicating of signals appears as originating from a same base station regardless of an actual fixed base station handling the communicating of signals of the virtual base station”. This claim is vague. First it creates a (single) virtual base station; then wherein the creating comprises configuring the base stations (plurality of base stations); the communicating of signals. It is not clear what are these communicating signals, appears from a same base station. It is not clear whether the same base station is a physical base station or virtual base station. 
Claim 21 recites the limitation “…an actual fixed base station handling the communicating of signals of the virtual base station an actual fixed base station handling the communicating of signals of the virtual base station”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22- 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 21.

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because it recites the limitation “creating a virtual base station in the communication system, wherein the creating comprises configuring the virtual base stations so that communicating of signals appears as originating from a same base station regardless of an actual fixed base station handling the communicating of signals of the virtual base station”. This claim is vague. First it creates a (single) virtual base station; then wherein the creating comprises configuring the base stations (plurality of base stations); the communicating of signals. It is not clear what are these communicating signals, appears from a same base station. It is not clear whether the same base station is a physical base station or virtual base station. 
Claim 31 recites the limitation “…an actual fixed base station handling the communicating of signals of the virtual base station an actual fixed base station handling the communicating of signals of the virtual base station”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 32- 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency from claim 21.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 25, 31, 33, and 35, are rejected under 35 U.S.C. 103 as being unpatentable over Beachem (US 2006/0094400 A1) in view of Navda et al. (US 2010/0195548 A1) further in view of Wang et al. (US 8,711,803 B1).

For claims 21 and 31 Beachem teaches a method for providing mobile virtual base stations in a communication system that comprises a plurality of fixed base stations (see paragraph 161 “a group of access points (based stations) act as a virtual access point (base station)”), the method comprising: 
creating a virtual base station in the communication system, wherein the creating comprises configuring so that communicating of signals appears as originating from same base station regardless of an actual fixed base station handling the communicating of signals of the virtual base station (see paragraph 161 “a group of access points (based stations) act as a virtual access point (base station) wherein the mobile client is not aware which access point is communicating with”); and 
managing operation of the virtual base station (see paragraph 161 “managing multiple access points are appeared as single access point”), wherein the managing comprises, continually: 
detecting movement of one or more mobile communication devices connected to the virtual base station (see Fig. 4 “movement of Mobile Client Device 201 is detected as the Mobile Client Device 201 is connected to the Virtual Access Point 420” and  paragraph 27 “detecting user movement”); 
selecting one of the plurality of fixed base stations based on the movement of the one or more mobile communication devices (see Fig. 4 “selecting access point B 404 or Access pint A 402 as mobile 201 moves”, paragraph 11 “selecting an access point based on location detection (movement detection)”,  paragraphs 11-12 “selected access points”); and 
assigning the virtual base station to the selected one of the plurality of fixed base stations (see Fig. 4 “Virtual Access Point 420 is assigned to selected access point B 404 and Access pint A 402 as mobile 201 moves”, paragraph 161 “a group of access points (based stations) are set (assigned) as a virtual access point (base station)”).
Beachem does not explicitly teach assigning virtual base station. 
However, Navda teaches virtual access points (base stations) for each wireless client or class of clients, the virtual access points may be customized to fit particular usage (see Navda: paragraph 70).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed intervention to use the teachings of Navda in the virtual wireless networking of Beachem in order to customize a virtual base station (access point) to fit particular usage (see Navda: paragraph 70).
Beachem in view of Navda does not explicitly teach detecting movement of one or more mobile communication devices connected to the virtual base station.
However, Wang teaches a base station and associated relay station as a “virtual base station”. If a mobile station moves from the coverage area of one relay of a given base station to another relay of the same base station, it can be treated the same as if the mobile station is moving from the coverage area of virtual base station to another virtual base station within the same non-diversity handoff zone (see Wang: column 10 lines 53-60). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed intervention to use the teachings of Wang in the combined virtual wireless networking of Navda and  Beachem in order to perform non-diversity handoff (see Navda: paragraph 70).

          For claims 23 and 33 Beachem in view of Navda teaches the method/the system, further comprising concurrently providing data of the virtual base station to a fixed base station assigned to the virtual base station and to one or more other ones of the plurality of fixed base stations (see Beachem: Fig. 4 and paragraphs 161-162 “a virtual base station concurrently communicate data with access points (base stations) 406, 408, and 410”).

For claims 25 and 35 Beachem in view of Navda teaches the method/the system, wherein managing operation of the virtual base station comprises deleting the virtual base station based on one or more deletion conditions or criteria (see Beachem: paragraph 9 “dynamically changing Access Point based on dynamically changing environment”.

8.	Claims 22, 24, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Beachem (US 2006/0094400 A1) in view of Navda et al. (US 2010/0195548 A1) further in view of Hiyama et al. (US 2003/0092443 A1).

For claims 22 and 32 Beachem in view of Navda  does not explicitly teach the method/the system, comprising detecting movement of the one or more mobile communication devices based on movement of a transportation means associated with the virtual base station, wherein the one or more mobile communication devices are located within the transportation means.
However,  Hiyama teaches a virtual device is installed in a train (moving transportation) for plurality of mobile communication terminals (see Hiyama: paragraph 4).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to us the teachings of Hiyama in the combined virtual wireless networking of Navda and Beachem to register a terminal that boards a train with location register (see Hiyama: paragraph 4).

          For claims 24 and 34 Beachem in view of Navda further in view of Hiyama teaches the method/the system, comprising determining the one or more other ones of the plurality of fixed base stations based on the movement of the one or more mobile communication devices (see Hiyama: Fig. 1 “base station is in the direction of train path” and as discussed in claims 23 and 33). 
9.	Claims 26-30 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Beachem (US 2006/0094400 A1) in view of Navda et al. (US 2010/0195548 A1) further in view of Chen et al. (US 2015/0264616 A1 A1).

          For claims 26 and 36 Beachem in view of Navda  does not explicitly teach the method/the system, comprising deleting the virtual base station based on a determination that a number of mobile communication devices connected with the virtual base station drops below a specified threshold.
However,  Chen teaches a virtual base station does not need to be used it may be deleted (see Chen: paragraph 197 and Fig. 1 “101”).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to us the teachings of Chen in the combined virtual wireless networking of Navda and Beachem in order to remove a virtual base station when it is no longer needed (see Chen: paragraph 197).

          For claims 27 and 37 Beachem in view of Navda  further in view of Chen teaches the method/the system, comprising deleting the virtual base station based on a determination that less than a specified minimum number of mobile communication devices remain connected with the virtual base station for at least a particular duration (same as claims 26 and 36 deleting a virtual base station based on some criteria is a design case when the virtual base station is no longer needed or compared to some threshold criteria).
          For claims 28 and 38 Beachem in view of Navda  further in view of Chen teaches the method/the system, comprising deleting the virtual base station based on a determination that a number of mobile communication devices connected with the virtual base station does not reach a minimum value after a particular time (same as claims 26 and 36 deleting a virtual base station based on some criteria is a design case when the virtual base station is no longer needed or compared to some threshold criteria).

          For claims 29 and 39 Beachem in view of Navda  further in view of Chen the method/the system, comprising deleting the virtual base station based on a determination that at least some of a plurality of mobile communication devices connected with the virtual base station are also connected with a different virtual base station (same as claims 26 and 36 deleting a virtual base station based on some criteria is a design case when the virtual base station is no longer needed or compared to some threshold criteria).

          For claims 30 and 40 Beachem in view of Navda further in view of Chen the method/the system, comprising deleting the virtual base station based on movement of a transportation means associated with the virtual base station (same as claims 26 and 36 deleting a virtual base station based on some criteria is a design case when the virtual base station is no longer needed or compared to some threshold criteria).

Conclusion

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415